IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CRIMINAL NO.: 3:19cr143-RJC
UNITED STATES OF AMERICA

CONSENT ORDER AND
JUDGMENT OF FORFEITURE

V.

Nee Nee Nee ee” ee”

CHARLTON CHRISTIAN ALLEN

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant has or had a possessory interest or other legal interest in the property, IT Is HEREBY
ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

e One Keystone Sporting Arms Cricket .22 caliber rifle, serial number 894540 and
ammunition;

e One Marlin Firearms Co. XT-22 .22 caliber rifle, serial number MM70674B and
ammunition;

¢ One Remington Arms Company 870 Express Magnum .20 caliber shotgun, serial
number AB205344U and ammunition;

e One Taurus Ultra-Lite .38 Special revolver, serial number AU70120 and
ammunition;

e One Glock GMBH 21C .45 caliber pistol, serial number SWF448 and ammunition;

¢ One Glock GMBH 20C .10 caliber pistol, serial number BBGN994 and ammunition;

e Two Glock machine gun conversion kits;

e One self-manufactured firearm; and

e Approximately 2437 rounds of assorted ammunition

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim, P. 32.2(6)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

 
5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United

States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 924 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

ERIK LINDAHL CHARLTON CHRISTIAN ALLEN

Assistant United States Attorney Defendant

 

 

DANIEL P. ROBERTS, ESQ.
Attorney for Defendant

Signed this the / b aay of August, 2019.

 

GF dla,

 

 

es_ oT
unrep states 4 & { IZ Cé JUDGE

 

 
